Title: To George Washington from Robert Morris, 9 September 1782
From: Morris, Robert
To: Washington, George


                  
                     Sir,
                     Office of Finance 9th September 1782
                  
                  I received your Excellency’s Letter of the fourth last Evening.  I this Morning sent for Mr Francis, one of the Contractors, and directed him to purchase five hundred Barrels, for which I will pay the Cash, and five hundred more on Credit; and forward it on as fast as procured.  I am, Sir, with great Respect Your Excellency’s most obedient & humble Servant,
                  
                     Robt Morris
                  
               